DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 206.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0019 “a plurality of sensors such as camera” should be “a plurality of sensors such as a camera.
Paragraph 0025 “responses pertaining to the user(s)’ health is” should be “responses pertaining to the user(s)’ health are”.
Appropriate correction is required.

Claim Objections
Claims 1 and 3 objected to because of the following informalities:  in claim 1, "authority(ies)" should be "authorities" and "plurality of user(s)" should be "plurality of users"; in claim 3, "transmitted form" should be "transmitted from"; in claim 4, “a plurality of user(s)” should be “a plurality of users”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: multimodal oral scanning device in claims 1 and 8, user interface device in claim 1 and 8, oral scanning and feedback module in claim 1-3 and 8, dynamic oral data aggregation module in claim 1, 3-5, and 7-8, disease classifier module in claim 1, 5-6, and 8, and a personal health advice generation module in claim 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the optimum usage” in line 11 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “the oral health data” in each of lines 14-15, 16, 19, and 21 of the claim. There is insufficient antecedent basis for this limitation in the claim. The limitation is currently interpreted as referring to the “plurality of oral health data” which is collected by the multimodal oral scanning device as described in line 3-4 of claim 1. 
Claim 1 recites the limitation “the presence or absence” in line 22 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the results” in line 24 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the scanned oral health data” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. The limitation is currently interpreted as referring to the “plurality of oral health data” which is collected by the multimodal oral scanning device as described in line 3-4 of claim 1.
Claim 4 recites the limitation “the data” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim. The limitation is currently interpreted as referring to the “plurality of oral health data” which is collected by the multimodal oral scanning device as described in line 3-4 of claim 1.
Claim 5 recites the limitation “the oral data aggregation module” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. The limitation is currently interpreted as referring to the dynamic oral data aggregation module.
Claim 6 recites the limitation “the output” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 additionally recites the limitation “the disease classification result” in line 5 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the oral health data” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. The limitation is currently interpreted as referring to the “plurality of oral health data” which is collected by the multimodal oral scanning device as described in line 3-4 of claim 1.
Claim 7 additionally recites the limitation “the oral data aggregation module” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. The limitation is currently interpreted as referring to the dynamic oral data aggregation module.
Claim 7 additionally recites the limitation “the statistical data” in line 5 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 additionally recites the limitation “the existing disease(s) classification and detection models” in line 9 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 additionally recites the limitation “the performance” in line 10 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the multimodal oral scanning device” in line 3-4 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 additionally recites the limitation “the oral scanning and feedback module” in line 5 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 additionally recites the limitation “the user interface device” in line 5-6 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 additionally recites the limitation “the user(s)’ health” in line 7 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
	Claim 8 additionally recites the limitation “the collected oral health data” in line 9 of the claim. There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 additionally recites the limitation “the dynamic oral data aggregation module” in line 9-10 of the claim. There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 additionally recites the limitation “the disease classifier module” in line 13 of the claim. There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 additionally recites the limitation “the detecting” in line 15 of the claim. There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 additionally recites the limitation “the presence or absence” in line 15 of the claim. There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 additionally recites the limitation “the personal health advice generation module” in line 16-17 of the claim. There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 additionally recites the limitation “the inputs” in line 17 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "a personal health advice generation module (106) for analyzing the results obtained from the disease classifier module (105) ". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "a personal health advice generation module (106) for analyzing the results obtained from the disease classifier module (105)" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a. a multimodal oral scanning device (101) for scanning and collecting a plurality of oral health data, wherein the multimodal oral scanning device (101) is a handheld device comprising a plurality of sensors; b. a user interface device (102) for interfacing with the multimodal oral scanning device (101), wherein the oral health data collected by the multimodal oral scanning device (101) is transmitted to the user interface device (102) through a wireless network infrastructure; c. an oral scanning and feedback module (103) for providing real-time guidance and feedback to a user(s) regarding the optimum usage of the multimodal oral scanning device (101), wherein the oral scanning and feedback module (103) is interfaced with the user interface device (102); d. a dynamic oral data aggregation module (104) for receiving and storing the oral health data of a plurality of user(s) from the oral scanning and feedback module (103), wherein the oral health data stored in the dynamic oral data aggregation module (104) is accessed by a pre-defined number of designated authority(ies); e. a disease classifier module (105) for pre-processing the oral health data present in the dynamic oral data aggregation module (104), wherein the pre- processed oral health data is subjected to at least one machine learning and/ or pattern recognition algorithm(s) to detect the presence or absence of at least one disease” and “providing primary level advice to the user(s) depending on the results obtained in the disease classifier module (105)”. However, these elements constitute mere data gathering and output in conjunction with the abstract idea, such that they may be seen as insignificant extra-solution activity which fails to integrate the judicial exception into a practical application. The elements relating to scanning and collecting data, transmitting data, receiving and storing data, and pre-processing data may specifically be seen as similar to activity (i) “performing clinical tests on individuals to obtain input for an equation” and activity (vi)  assessing or measuring data derived from an ultrasound scan, to be used in diagnosis” as described in MPEP 2196.05(g). The element relating to providing real-time guidance and feedback regarding the optimum usage of the device may be seen as similar to activity (ii) “testing a system for a response, the response being used to determine system malfunction” as described in MPEP 2196.95(g), as the element relates to optimizing use of the device by the user rather than altering any performance of the device itself. Furthermore, the use of real-time feedback fails to preclude the claimed invention from being performed in the human mind because this feedback relates to optimum usage of the device itself, such that the feedback is optimizing use of the device to perform a step of mere data gathering where the data will be used in conjunction with the abstract idea. The element of providing primary level advice constitutes mere data output, as no details of the “advice” are provided such that advice may constitute merely outputting the result of the classifier. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, analyzing may be done by a person in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements described above in step 2A. The limitations of “a. a multimodal oral scanning device (101) for scanning and collecting a plurality of oral health data, wherein the multimodal oral scanning device (101) is a handheld device comprising a plurality of sensors; b. a user interface device (102) for interfacing with the multimodal oral scanning device (101), wherein the oral health data collected by the multimodal oral scanning device (101) is transmitted to the user interface device (102) through a wireless network infrastructure; c. an oral scanning and feedback module (103) for providing real-time guidance and feedback to a user(s) regarding the optimum usage of the multimodal oral scanning device (101), wherein the oral scanning and feedback module (103) is interfaced with the user interface device (102); d. a dynamic oral data aggregation module (104) for receiving and storing the oral health data of a plurality of user(s) from the oral scanning and feedback module (103), wherein the oral health data stored in the dynamic oral data aggregation module (104) is accessed by a pre-defined number of designated authority(ies); e. a disease classifier module (105) for pre-processing the oral health data present in the dynamic oral data aggregation module (104), wherein the pre- processed oral health data is subjected to at least one machine learning and/ or pattern recognition algorithm(s) to detect the presence or absence of at least one disease” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic scanning device with generic sensors, a generic interface, a generic memory element, and a generic classifier, which Govindjee (US 10610161 B1) describes as well-understood, routine, or conventional in its description of a device where “the head portion and the body portion are sized and dimensioned similar to a conventional toothbrush” where the device can include “one or more sensors in addition to [a] camera” such as “a temperature sensors…a moisture sensor…and other sensor” (Col. 5, line 57-Col. 6, line 2), a health diagnosis application which “can be an interface, an application, a program, a module, or a combination of modules” (Col. 6, lines 43-45), “a database or other storage device” for storing user health information and transmitting data (Col. 6, lines 4-34), as well as a classifying framework which “builds the diagnosis framework by analyzing the collected tongue images with a visual recognition engine to determine tongue characteristics of each tongue captured in the tongue images, and correlating the tongue characteristics with the current health condition of the user” (Col. 7, lines 31-55). As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 19 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the oral scanning and feedback module (103) provides real-time guidance and feedback to the user(s) in a plurality of text and multi-media formats.” The claim element of claim 1 of a system for providing personal health advice is recited with a high level of generality (as written, the analyzing may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein the scanned oral health data is transmitted form the oral scanning and feedback module (103) to the dynamic oral data aggregation module (104) over a secure cloud-based infrastructure.” The claim element of claim 1 of a system for providing personal health advice is recited with a high level of generality (as written, the analyzing may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 4 recites the limitation “wherein the dynamic oral data aggregation module (104) accepts oral health data which is uploaded by a plurality of user(s) and processes the data simultaneously.” The claim element of claim 1 of a system for providing personal health advice is recited with a high level of generality (as written, the analyzing may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein the disease classifier module (105) retrieves oral health data from the oral data aggregation module (104) and pre- processes the data to extract specific features for optimum disease classification.” The claim element of claim 1 of a system for providing personal health advice is recited with a high level of generality (as written, the analyzing may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 6 recites the limitation “wherein the output yielded by the disease classifier module (105) comprises: a. an objective classification indicating the presence or absence of one or more diseases; b. a level of confidence in the disease classification result; and c. an exact location of one or more disease indicators in the user(s)' mouth.” The claim element of claim 1 of a system for providing personal health advice is recited with a high level of generality (as written, the analyzing may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein the oral health data which is retrieved from the oral data aggregation module (104) is employed by medical researchers and professionals for: a. performing advanced research and analysis; b. analyzing disease(s) trends through the statistical data obtained from the oral 30data aggregation module (104); c. develop new disease(s) classification and detection models using at least one machine learning and/or pattern recognition algorithm; and d. modify the existing disease(s) classification and detection models for improving the performance of the system (100).” The claim element of claim 1 of a system for providing personal health advice is recited with a high level of generality (as written, the analyzing may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " applying at least one machine learning and/or pattern recognition algorithm(s) for the detecting the presence or absence of one or more disease(s)". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 8 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 8, the limitations " applying at least one machine learning and/or pattern recognition algorithm(s) for the detecting the presence or absence of one or more disease(s)” are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a. obtaining oral health data of a user(s) through the multimodal oral scanning 5device (101), wherein real-time guidance and feedback is provided to the user(s) through the oral scanning and feedback module (103) present in the user interface device (102); b. collecting responses pertaining to the user(s)' health through a pre-defined set of questions provided by the oral scanning and feedback module (103);  10c. storing the collected oral health data in the dynamic oral data aggregation module (104); d. retrieving the oral health data from the dynamic oral data aggregation module (104); e. pre-processing the oral health data at the disease classifier module (105)” and “f. providing a primary level personalized health advice by the personal health advice generation module (106) based on the inputs received from the disease classifier module (105)”. However, these elements constitute mere data gathering and output in conjunction with the abstract idea, such that they may be seen as insignificant extra-solution activity which fails to integrate the judicial exception into a practical application. The elements relating to scanning and collecting data, transmitting data, receiving and storing data, and pre-processing data may specifically be seen as similar to activity (i) “performing clinical tests on individuals to obtain input for an equation” and activity (vi)  assessing or measuring data derived from an ultrasound scan, to be used in diagnosis” as described in MPEP 2196.05(g). The element relating to providing real-time guidance and feedback regarding the optimum usage of the device may be seen as similar to activity (ii) “testing a system for a response, the response being used to determine system malfunction” as described in MPEP 2196.95(g), as the element relates to optimizing use of the device by the user rather than altering any performance of the device itself. Furthermore, the use of real-time feedback fails to preclude the claimed invention from being performed in the human mind because this feedback relates to optimum usage of the device itself, such that the feedback is optimizing use of the device to perform a step of mere data gathering where the data will be used in conjunction with the abstract idea. The element of providing primary level advice constitutes mere data output, as no details of the “advice” are provided such that advice may constitute merely outputting the result of the classifier. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, analyzing may be done by a person in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements described above in step 2A. The limitations of a. obtaining oral health data of a user(s) through the multimodal oral scanning 5device (101), wherein real-time guidance and feedback is provided to the user(s) through the oral scanning and feedback module (103) present in the user interface device (102); b. collecting responses pertaining to the user(s)' health through a pre-defined set of questions provided by the oral scanning and feedback module (103);  10c. storing the collected oral health data in the dynamic oral data aggregation module (104); d. retrieving the oral health data from the dynamic oral data aggregation module (104); e. pre-processing the oral health data at the disease classifier module (105)” and “f. providing a primary level personalized health advice by the personal health advice generation module (106) based on the inputs received from the disease classifier module (105)” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic scanning device with generic sensors, a generic interface, a generic memory element, and a generic classifier, which Govindjee (US 10610161 B1) describes as well-understood, routine, or conventional in its description of a device where “the head portion and the body portion are sized and dimensioned similar to a conventional toothbrush” where the device can include “one or more sensors in addition to [a] camera” such as “a temperature sensors…a moisture sensor…and other sensor” (Col. 5, line 57-Col. 6, line 2), a health diagnosis application which “can be an interface, an application, a program, a module, or a combination of modules” (Col. 6, lines 43-45), “a database or other storage device” for storing user health information and transmitting data (Col. 6, lines 4-34), as well as a classifying framework which “builds the diagnosis framework by analyzing the collected tongue images with a visual recognition engine to determine tongue characteristics of each tongue captured in the tongue images, and correlating the tongue characteristics with the current health condition of the user” (Col. 7, lines 31-55). As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 8 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Govindjee (US 10610161 B1).
Regarding claim 1, Govindjee teaches A system for providing personal health advice based on multimodal oral sensing data, the system (100) comprising:  
a. a multimodal oral scanning device (101) for scanning and collecting a plurality of oral health data, wherein the multimodal oral scanning device (101) is a handheld device comprising a plurality of sensors (Col. 3, lines 43-65—the digital oral device includes a camera; Col. 5, line 45-Col. 6, line 2—the digital oral device can be a smart toothbrush which includes a camera…can include one or more sensors in addition to the camera; Col. 8, lines 12-26—the client device can be a digital oral device which can be inserted into the mouth of the user to extract images and potential other sensor data; digital oral devices 110 and client device 111, Fig. 1; digital oral device 110/111 including camera 242, Fig. 3); 
b. a user interface device (102) for interfacing with the multimodal oral scanning device (101), wherein the oral health data collected by the multimodal oral scanning device (101) is transmitted to the user interface device (102) through a wireless network infrastructure (Col. 8, lines 12-26—the computing system includes a receiving module for receiving an image of a tongue of the user to be diagnosed from the client device…the client device transmits one or more images to the computing system for real-time diagnosis); 
d. a dynamic oral data aggregation module (104) for receiving and storing the oral health data of a plurality of user(s) from the oral scanning and feedback module (103), wherein the oral health data stored in the dynamic oral data aggregation module (104) is accessed by a pre-defined number of designated authority(ies) (Col. 3, lines 14-24—plurality of digital oral devices are associated with a plurality of users to collect tongue images for building a diagnosis framework; Col. 6, lines 13-36—user health profiles database stores data on all the users in the system…; user health profiles database 112, user health history database 113, Fig. 1);
e. a disease classifier module (105) for pre-processing the oral health data present in the dynamic oral data aggregation module (104), wherein the pre-processed oral health data is subjected to at least one machine learning and/ or pattern recognition algorithm(s) to detect the presence or absence of at least one disease (Col. 8, lines 5-8—machine learning algorithms are used to continuously build and improve the diagnosis framework for diagnosing health conditions based on received sample tongue images; Col. 8, lines 27-55—the system includes a diagnosis module for identifying characteristics using the visual image recognition engine to extract or classify one or more characteristics from the images…classifies one or more images of a tongue…diagnosis module applies diagnosis framework to the tongue characteristics to diagnose the current health condition of the user; diagnosis module 133 and visual recognition engine 180, Fig. 1). In particular, while the machine learning models of Govindjee are used to update the classification framework rather than to specifically perform the classification, the classification method constitutes using pattern recognition algorithm(s), as the system works to correlate health conditions to characteristics from the images, such that patterns within the images may then be used to identify a health condition (Col. 7, lines 31-55—builds the diagnosis framework by analyzing the collected tongue images with a visual recognition engine to determine tongue characteristics of each tongue captured in the tongue images, and correlating the tongue characteristics with the current health condition of the user). Furthermore, the machine learning models are used for the detecting the presence or absence of one or more disease(s) as they are used in building the classification framework, even if they are not directly used as classifiers
f. a personal health advice generation module (106) for analyzing the results obtained from the disease classifier module (105) and providing primary level advice to the user(s) depending on the results obtained in the disease classifier module (105) (Col. 8, line 55-Col. 9, line 23–based on the application of the diagnosis framework, the framework module can determine a health report that is customized to the user…the health report is indicative of the current health condition of the user…custom reports can be tracked and monitored over time to formulate suggested changes to a user’s eating habits, sleeping schedules, fitness activity, and the like to increase an overall health of the user; framework module 133 and GUI augmenting module 134, Fig. 1).
Govindjee additionally teaches the inclusion of a sampling module which may provide real-time feedback to the display or to the user’s computing device as to whether a user has sampled all necessary areas of the tongue to ensure that all tongue areas have been sufficiently detected (Col. 4, line 59-Col. 5, line 15), such that the system includes a module to provide real-time guidance and feedback to a user regarding the usage of the multimodal oral scanning device, wherein the module is interfaced with the user interface device.
Regarding claim 3, Govindjee teaches the system of claim 1. Govindjee additionally teaches that various devices in the system, including the digital oral device and user health databases, are connected to the computing system over a network, where the network may be a cloud computing network (Col. 2, lines 29-50; Col. 16, lines 37-57; Cloud computing environment 50, Fig. 8). 
Regarding claim 4, Govindjee teaches the system of claim 1. Govindjee additionally teaches wherein the dynamic oral data aggregation module (104) accepts oral health data which is uploaded by a plurality of user(s) and processes the data simultaneously (Col. 6, line 20-30—personal characteristic information stored in the database is collected when users operate the digital oral device to transmit a plurality of tongue images to the computing system…the user health profiles database stores data on all the users in the system to help develop the diagnosis framework).
Regarding claim 5, Govindjee teaches the system of claim 1. Govindjee additionally teaches wherein the disease classifier module (105) retrieves oral health data from the oral data aggregation module (104) and pre-15processes the data to extract specific features for optimum disease classification (Col. 6, line 20-30—the user health profiles database stores data on all the users in the system to help develop the diagnosis framework; Col. 7, lines 25-30—multiple data sources can be used to determine a current health condition of the user, which is used in conjunction with the plurality of tongue images to build a diagnosis framework over time to be applied to subsequently received tongue images for real-time diagnosis of a current health condition of a user; Col. 9, lines 49-54—the tongue image categorizer categorizes different tongue diagnosis templates based on known user health conditions, symptoms, medical history, etc. correlated to the tongue characteristics detected from the images extracted by the visual image classifier).
Regarding claim 8, Govindjee teaches A system for providing personal health advice based on multimodal oral sensing data, the system (100) comprising:  
a. obtaining oral health data of a user(s) through the multimodal oral scanning device (101) (Col. 3, lines 43-65—the digital oral device includes a camera; Col. 5, line 45-Col. 6, line 2—the digital oral device can be a smart toothbrush which includes a camera…can include one or more sensors in addition to the camera; Col. 8, lines 12-26—the client device can be a digital oral device which can be inserted into the mouth of the user to extract images and potential other sensor data; digital oral devices 110 and client device 111, Fig. 1; digital oral device 110/111 including camera 242, Fig. 3), wherein real-time guidance and feedback is provided to the user(s) through the oral scanning and feedback module (103) present in the user interface device (102) (Col. 4, line 59-Col. 5, line 15—a sampling module which may provide real-time feedback to the display or to the user’s computing device as to whether a user has sampled all necessary areas of the tongue to ensure that all tongue areas have been sufficiently detected); 
b. collecting responses pertaining to the user(s)' health through a pre-defined set of questions provided by the oral scanning and feedback module (103) (Col. 3, lines 14-24—plurality of digital oral devices are associated with a plurality of users to collect tongue images for building a diagnosis framework; Col. 6, lines 13-36—a personal health profiles database is a database including personal characteristic information including age, eating habits, working condition, known health condition, medical history, body temperature, and a current health of the user…; user health profiles database 112, user health history database 113, Fig. 1); 
c. storing the collected oral health data in the dynamic oral data aggregation module (104) (Col. 3, lines 14-24—plurality of digital oral devices are associated with a plurality of users to collect tongue images for building a diagnosis framework; Col. 6, line 20-30—personal characteristic information stored in the database is collected when users operate the digital oral device to transmit a plurality of tongue images to the computing system…the user health profiles database stores data on all the users in the system to help develop the diagnosis framework); 
d. retrieving the oral health data from the dynamic oral data aggregation module (104) (Col. 6, line 20-30—the user health profiles database stores data on all the users in the system to help develop the diagnosis framework; Col. 7, lines 25-30—multiple data sources can be used to determine a current health condition of the user, which is used in conjunction with the plurality of tongue images to build a diagnosis framework over time to be applied to subsequently received tongue images for real-time diagnosis of a current health condition of a user; Col. 9, lines 49-54—the tongue image categorizer categorizes different tongue diagnosis templates based on known user health conditions, symptoms, medical history, etc. correlated to the tongue characteristics detected from the images extracted by the visual image classifier);
e. pre-processing the oral health data at the disease classifier module (105) and applying at least one machine learning and/or pattern recognition algorithm(s) for the detecting the presence or absence of one or more disease(s) (Col. 7, line 65-Col. 8, lines 8—machine learning algorithms are used to continuously build and improve the diagnosis framework for diagnosing health conditions based on received sample tongue images based on which characteristics correlate to specific illnesses, symptoms, conditions, etc.; Col. 8, lines 27-55—the system includes a diagnosis module for identifying characteristics using the visual image recognition engine to extract or classify one or more characteristics from the images…classifies one or more images of a tongue…diagnosis module applies diagnosis framework to the tongue characteristics to diagnose the current health condition of the user; diagnosis module 133 and visual recognition engine 180, Fig. 1). In particular, while the machine learning models of Govindjee are used to update the classification framework rather than to specifically perform the classification, the classification method constitutes using pattern recognition algorithm(s), as the system works to correlate health conditions to characteristics from the images, such that patterns within the images may then be used to identify a health condition (Col. 7, lines 31-55—builds the diagnosis framework by analyzing the collected tongue images with a visual recognition engine to determine tongue characteristics of each tongue captured in the tongue images, and correlating the tongue characteristics with the current health condition of the user). Furthermore, the machine learning models are used for the detecting the presence or absence of one or more disease(s) as they are used in building the classification framework, even if they are not directly used as classifiers.
f. providing a primary level personalized health advice by the personal health advice generation module (106) based on the inputs received from the disease classifier module (105) (Col. 8, line 55-Col. 9, line 23–based on the application of the diagnosis framework, the framework module can determine a health report that is customized to the user…the health report is indicative of the current health condition of the user…custom reports can be tracked and monitored over time to formulate suggested changes to a user’s eating habits, sleeping schedules, fitness activity, and the like to increase an overall health of the user; framework module 133 and GUI augmenting module 134, Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govindjee (US 10610161 B1) in view of Yancey (US 20200352686 A1).
Regarding claim 2, Govindjee teaches the system of claim 1. However, Govindjee does not specifically teach the oral scanning and feedback module (103) provides real-time guidance and feedback to the user(s) in a plurality of text and multi-media formats. Yancey teaches a system comprising a scanning device for taking an intraoral scan to be used in developing a treatment plan for a user (Abstract), wherein the oral scanning and feedback module (103) provides real-time guidance and feedback to the user(s) in a plurality of text and multi-media formats (Paragraph 0109—the display may highlight a message in red or green to indicate the confidence level for the scan’s accuracy…may alert when the confidence level does not meet a threshold using an audio, visual, or tactile alert; Paragraph 0112—the mobile application may display an image including a highlighted section which indicates in real time whether the scan of a particular section was successful or not; Paragraph 0263—the mobile application may provide step-by-step instructions using a combination of pictures, illustrations, and text).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govindjee (US 10610161 B1) in view of Apte (US 20170175172 A1), further in view of Adams (US 20190139632 A1).
Regarding claim 6, Govindjee teaches the system of claim 1. Govindjee additionally teaches wherein the output yielded by the disease classifier module (105) comprises:  a. an objective classification indicating the presence or absence of one or more diseases (Col. 3, lines 20-23—client device for determining a current health condition of the user based on the diagnosis framework; Col. 7, lines 25-27—multiple data sources can be used to determine a current health condition of the user; Col. 7, line 65-Col. 8, line 11—the framework module learns over time which characteristics correspond to specific illnesses, symptoms, conditions…machine learning algorithms are used to continuously build and improve the diagnosis framework for diagnosing health conditions based on received sample tongue images).
However, Govindjee does not specifically teach the output comprises b. a level of confidence in the disease classification result; and c. an exact location of one or more disease indicators in the user(s)' mouth. Apte teaches a system and method for characterizing a mouth-associated condition of a user (Abstract), wherein the system may provide an output of a confidence metric associated with the characterization of the subject, where the subject has been characterized as a disease-state group based on features of the subject (Paragraph 0073). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Govindjee with the confidence level output of Apte in order to predictably improve the user-friendliness of the device by informing the user of the classification accuracy, so that additional scans or advice may be sought in case of low confidence and so that the user may be more likely to follow through on advice with a high confidence level. Adams teaches a system for cognitive oral health management where collected data are subjected to cognitive diagnostics to identify abnormalities in a user's oral healthcare regimen and physiological abnormalities within the oral cavity by categorizing data (Abstract), where the system may use abnormality classifications to identify an exact location of one or more disease indicators in the user(s)' mouth (Paragraph 0051—plaque on specific teeth, gum irritation, erosion lesions…; Paragraph 0060—can determine user trends or patterns such as gum line recession, plaque development, cancerous growths…; Paragraph 0062-0063—can determine specific areas of neglect and abnormality development such as plaque on the teeth of the back lower right quadrant or inflammation of periodontal pockets between two neglected teeth). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Govindjee with the disease indicator location of Adams in order to predictably improve the user-friendliness of the device by informing the user of the specific areas of concern in order to permit more specific treatment of the user’s condition(s).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govindjee (US 10610161 B1) in view of Adams.
Regarding claim 7, Govindjee teaches the system of claim 1. Govindjee additionally teaches wherein the oral health data which is retrieved from the oral data aggregation module (104) is employed for c. develop new disease(s) classification and detection models using at least one machine learning and/or pattern recognition algorithm; and d. modify the existing disease(s) classification and detection models for improving the performance of the system (100) (Col. 7, line 65-Col. 8, line 11—the framework module learns over time which characteristics correspond to specific illnesses, symptoms, conditions…machine learning algorithms are used to continuously build and improve the diagnosis framework for diagnosing health conditions based on received sample tongue images; Col. 11, line 7-10—the diagnosis framework is continuously updated as new tongue sample data is received).
Adams teaches a system for cognitive oral health management where collected data are subjected to cognitive diagnostics to identify abnormalities in a user's oral healthcare regimen and physiological abnormalities within the oral cavity by categorizing data (Abstract), where the system may be employed for a. performing advanced research and analysis (Paragraph 0060—data scientists can view measurement data of user and others and analyze historical measurement data to identify any trends or patterns across users); b. analyzing disease(s) trends through the statistical data obtained from the oral data aggregation module (104) (Paragraph 0053—statistical analysis may be used to determine trending information; Paragraph 0060—can determine any user trends or patterns and can consider potential health causes based on trends across multiple users). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Govindjee with the additional uses of Adams in order to predictably improve the ability of the device to be used for research purposes rather than only on an individual basis and to additionally allow for research which could be used to further improve the classification ability of the system, which could be accomplished through the use of the various user databases and cloud computing system of Govindjee, wherein the aggregated data is used to improve diagnostic abilities of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791